Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/8/21, Applicant amended claims 1, 4-5, 7, 10-12, 14, 31, 34, and 36, canceled claims 2, 6, 15-30, 32, and 35, and added new claims 37-40.  Claims 1, 3-5, 7-14, 31, 33-34, and 36-40 are presented for examination.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14, 31, 33-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (20150067524), hereafter known as Park, in view of Kim et al (US 20180176748), hereafter known as Kim.
With respect to claims 1, 11, and 31, Park teaches:
obtaining a first key word from a user (paragraph 0007 user searching devices using a keyword); 
searching, based on the first key word, for a first search result associated with the first key word in the first terminal (paragraph 0060 figure 2, searching for content items in a first device 200, paragraph 0007 obtaining a keyword for searching); 

obtaining a second search result from the second terminal, wherein the second search result is associated with the first key word in the second terminal (paragraph 0060 figure 2, get result from searching for content items in a second device 200, paragraph 0007 associated with obtained keyword); 
displaying the first search result and the second search result (paragraph 0064 display search results from devices); 
obtaining an operation instruction from the user for target content in the second search result (paragraph 0062 obtain display operation); 
synchronizing the target content from the second terminal to the first terminal (paragraph 0062 figure 7, copy content items across all terminals as synchronization); and 
executing the operation instruction (paragraph 0062 execute display operation);
obtaining a second key word from the user (paragraph 0062 obtain predetermined criterion from user as second keyword, for example the name of a content item, to search the search results for further refinement);
searching the first search result for a third search result associated with the second key word when the second terminal exits from the device group (paragraph 0062 search the first search results for further refinement using predetermined criterion);
	Park does not teach searching the first search result for a third search result associated with the second key word when the second terminal exits from the device group.  Kim 
With respect to claims 3 and 33, all the limitations in claims 1 and 31 are addressed by Park and Kim above.  Park also teaches:
obtaining an operation instruction from the user for target content in the second search result (paragraph 0062 copy operation); and 
prompting the user to execute the operation instruction on the second terminal (paragraph 0062 execute copy from “myPC” terminal to “All Contents” terminal).
With respect to claims 4, 14, and 34, all the limitations in claims 1, 11, and 31 are addressed by Park and Kim above.  Park also teaches wherein after obtaining the second search result, the search method further comprises obtaining a fourth search result from the second terminal (repetition of steps, paragraph 0063 searching for content items on second device), wherein the fourth search result is associated with the first key word in the second terminal, and wherein there is no intersection set between the fourth search result and the second search result (paragraph 0063 content items have different hash codes so different, no intersection set).
With respect to claims 5 and 37, all the limitations in claims 1 and 11 are addressed by Park and Kim above.  Park also teaches:

the method further comprising searching, when terminal composition of the device group does not change, the first search result and the second search result for a fifth search result associated with the second key word (paragraphs 0060, 0062 repetition of step searching for a result).
With respect to claims 7, 36, and 38, all the limitations in claims 1, 5, 11, and 31 are addressed by Park and Kim above.  Park also teaches:
sending, when detecting that a third terminal has joined the device group, a second search instruction to the third terminal, wherein the second search instruction comprises the second key word (paragraph 0058 user can add a terminal, paragraph 0060 repetition of step of sending a search instruction); and 
obtaining a sixth search result from the third terminal, wherein the sixth search result is associated with the second key word in the third terminal (paragraphs 0060, 0062 repetition of step searching for result).
With respect to claim 8, all the limitations in claim 1 have been addressed by Park and Kim above.  Park also teaches wherein after searching the first terminal for the first search result associated with the first key word, the search method further comprises sending the first search result to the second terminal (paragraph 0060 sending result content A, C to “A  Contents” terminal via copy operation).
With respect to claims 9 and 39, all the limitations in claims 1 and 11 are addressed by Park and Kim above.  Park also teaches:

displaying the second search result and an identifier of the second terminal in a second display area, wherein the first display area and the second display area do not overlap within a display interface (paragraph 0056 user ID could be phone number of a device so a terminal ID, paragraph 0065 displaying items includes displaying metadata including information about the device, also figure 7 showing display areas do not overlap).
With respect to claims 10 and 40, all the limitations in claims 1 and 11 are addressed by Park and Kim above.  Park also teaches wherein the device group comprises at least one of N terminals logged in to by using a same account or N terminals that have established connections to the first terminal, and wherein N is an integer greater than 1 (paragraph 0056 plurality of devices (N), registered under user ID which includes account information).
With respect to claim 12, all the limitations in claim 11 are addressed by Park and Kim above.  Park also teaches wherein after obtaining the first search instruction the search method further comprises receiving a first search result from the first terminal, and wherein the first search result associated with the first key word in the first terminal (paragraph 0060 figure 2, repetition of step of searching for content items in a second device 200, devices in a group 200).
With respect to claim 13, all the limitations in claims 11-12 are addressed by Park and Kim above.  Park also teaches wherein after receiving the first search result, the search method further comprises displaying the first search result and the second search result (paragraph 0064 display search results from devices).

Responses to Applicant’s Remarks
	Regarding rejection of claim 35 under 35 U.S.C. 112(b) for reciting a fifth search result but not having recited a fourth search result, in view of amendments canceling this claim, this rejection is withdrawn.  Regarding rejections of claims 1, 3-14, 31, and 33-36 under 35 U.S.C. 101 for reciting abstract ideas, in view of amendments moving subject matter from claim 2 into independent claims 1, 11, and 31 and in particular reciting synchronization of content between terminals, these rejections are withdrawn.  
Regarding rejections of claims 1-5, 7-14, 31-34 and 36 under 35 U.S.C. 102(a)(1) by Park and rejections of claims 6 and 35 under 35 U.S.C. 103 by Park in view of Kim, Applicant’s arguments have been considered but are not persuasive.  On page 13 of his Remarks Applicant cites Kim 0056 and asserts that Kim’s accessory devices are different from the recited terminals.  Examiner respectfully disagrees as the cited list of accessory devices includes a thermometer, heart rate, and earphones which are wearable devices and wearable devices are included as terminals per Applicant’s specification 0076.  Also on page 13 of his Remarks Applicant asserts that Park does not teach “obtaining a second key word from the user” and “searching the first search result for a third search result associated with the second key word when the second terminal exits from the device group.”  Examiner found teachings for both of these functions in Park paragraphs 0062-0063 and, as Kim teaches a second terminal exiting from a device group, Examiner believes the combination of Park and Kim teach these functions.  On pages 13-14 Applicant asserts that Examiner uses impermissible hindsight in combining Park and Kim in only citing a function of Park in his rationale for combining these references.  Examiner found citations in Kim that also teach added devices to a group as well and revised said rationale.
	Because Examiner altered the grounds of rejection for the amendments to independent claims 1, 11, and 31, Examiner makes this action non-final.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/19/21